


110 HRES 669 IH: Recognizing and honoring the lifetime

U.S. House of Representatives
2007-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 669
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2007
			Mr. Klein of Florida
			 (for himself, Mr. Regula,
			 Mr. Dingell,
			 Mr. Stark, and
			 Mrs. Jones of Ohio) submitted the
			 following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Recognizing and honoring the lifetime
		  accomplishments of former Congressman Charles Vanik.
	
	
		Whereas a native of Cleveland and a grandson of
			 Czechoslovakian immigrants, Charles Vanik completed his undergraduate studies
			 and a law degree at Western Reserve University;
		Whereas in the 1930s, his first job as a lawyer was
			 working to settle Jewish refugees from Nazi Europe;
		Whereas Charles enlisted in the United States Navy in
			 1942, seeing action in both the Atlantic and Pacific theatres;
		Whereas in 1954, Charles Vanik was elected to the United
			 States House of Representatives where he represented Cleveland until
			 1981;
		Whereas in 1968 he vacated his safe Congressional seat so
			 that Louis Stokes could become the first black congressman elected from
			 Ohio;
		Whereas Charles eventually became chairman of the House
			 Subcommittee on Trade of the House Committee on Ways and Means;
		Whereas Charles authored legislation to create satellite
			 offices for Social Security, thereby allowing seniors everywhere to access
			 Social Security services;
		Whereas Charles authored an amendment to the Trade Act of
			 1974 with Senator Henry Jackson, a measure intended to tie the former Soviet
			 Union's trade status to freely allow Jewish emigration;
		Whereas after the amendment was signed into law, the
			 Soviet Union was forced to consider loosening the restrictions resulting in a
			 great increase in emigration; and
		Whereas Charles Vanik died in Jupiter, Florida, on August
			 29, 2007: Now, therefore, be it
		
	
		That the House of Representatives honors
			 the lifetime accomplishments and legacy of Charles Vanik for his numerous
			 contributions to human rights and democracy, and expresses deep condolences to
			 the Vanik family on their loss.
		
